     Case 1:16-cv-01368-JDB Document 53-18 Filed 04/22/19 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


CHRISTIAN SANDVIG,
et al.,

             Plaintiffs,
                                            Case No. 1:16-cv-1368 (JDB)
      v.

WILLIAM P. BARR, in his official capacity
as Attorney General of the United States,

             Defendant.




                     Defendant’s Exhibit 18:

     Defendant’s Supplemental Objection and Responses to
            Plaintiffs’ Interrogatory Nos. 6 and 7
       Case 1:16-cv-01368-JDB Document 53-18 Filed 04/22/19 Page 2 of 10



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 CHRISTIAN SANDVIG,
 et al.,

                Plaintiffs,
                                                      Case No. 1:16-cv-1368 (JDB)
         v.

 JEFFERSON B. SESSIONS, III, in his
 official capacity as Attorney General of the
 United States,

                Defendant.



          DEFENDANT’S SUPPLEMENTAL OBJECTION AND RESPONSE TO
                 PLAINTIFFS’ INTERROGATORY NOS. 6 AND 7

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendant hereby

supplements its prior objections and response to Plaintiffs’ Interrogatories Nos. 6 and 7. All prior

objections and responses are incorporated by reference herein.



Interrogatory No. 6

Describe in full Defendant’s claimed interest in preventing violations of website or platform terms
of service that consist in whole or in part of the creation of fictitious user accounts as part of
academic research intended to test for potential discrimination by the website or platform.

INITIAL RESPONSE: Defendant objects to this Interrogatory to the extent it seeks information

not in the possession, custody, or control of Defendant; given that the CFAA allows private

websites to decide whether to prohibit the creation of fictitious user accounts, the private entities

operating those websites may have information regarding the interests promoted by preventing

violations of their ToS.



                                                -1-
       Case 1:16-cv-01368-JDB Document 53-18 Filed 04/22/19 Page 3 of 10



       Defendant further objects to this Interrogatory to the extent it implies that “violations of

website or platform terms of service” is by itself sufficient to give rise to criminal liability under

18 U.S.C. § 1030(a)(2)(C). That statute has multiple elements that must be satisfied before

criminal liability exists, and “access[ing] a computer without authorization or exceed[ing]

authorized access” is only one such element. Moreover, not every terms of service (ToS) violation

is by itself sufficient to satisfy the element of “access[ing] a computer without authorization or

exceed[ing] authorized access.”

       Subject to the foregoing objections, and without waiving such objections, Defendant

responds as follows: The Department of Justice has an interest in enforcing the CFAA, including

prosecuting those who access protected computers without authorization or in a manner that

exceeds authorized access. In appropriate circumstances, this includes the prosecution of instances

where the access is unauthorized as a result of contractual violations, such as ToS violations.

Importantly, and as set forth in the Attorney General’s Intake and Charging Policy for Computer

Crime Matters (the “CFAA Charging Policy”), not all violations of a website’s ToS is a violation

of the statute or will rise to the level that warrants federal criminal prosecution. Instead, each

proposed prosecution is assessed on a case-by-case basis for both sufficiency of the evidence and

to meet all of the elements of an offense and for the factors identified by Department policy,

including those identified in the CFAA Charging Policy.

       The Department of Justice rejects the implicit premise in Plaintiffs’ Interrogatory

Number 6—that private companies can (or should) distinguish between fake accounts created for

academic purposes and fake accounts created for other purposes, and may only enforce their rights

or ToS if they make such distinctions. Indeed, this premise runs counter to Plaintiffs’ own prior

arguments, which have asserted that companies cannot be made aware of academic accounts on



                                                 -2-
       Case 1:16-cv-01368-JDB Document 53-18 Filed 04/22/19 Page 4 of 10



their platforms because doing so would jeopardize the integrity of the academic research.

Moreover, private platforms should not be required to undertake the burden and expense of

determining which fake accounts are harmless or socially beneficial versus which ones are

malicious. And to the extent Plaintiffs contend or assume that the CFAA itself should distinguish

between socially beneficial accounts versus others, that would run counter to First Amendment

values by rendering the CFAA not content-neutral.

       It is also important to note that the Department of Justice does not enforce a private website

or platform’s ToS or prevent violations thereof. Rather, the Department enforces the CFAA. In so

doing, the Department protects the freedom of private parties to decide how to design their

platforms, to exclude unauthorized users from their systems, and to prohibit the creation of fake

accounts on their network. In this context, the Department’s interests include the following:

       1. Promoting private property rights. Just as owners of physical property have a right
          to define the terms of access to their property, so too do owners of private networks
          have a right to define the terms of access. And when one accesses a private network
          in contravention of these terms, the property owner has a right to exclude that user.
          Accessing a protected computer without authorization to obtain information is simply
          theft occurring through cyber means. Prosecuting egregious instances of such
          conduct accordingly promotes private property rights.

       2. Preventing economic harm. There are several different economic harms potentially
          associated with fake profiles. For example, private networks incur direct costs to
          detect fake profiles and remove infringing accounts. Indirectly, fake profiles may
          undermine the public’s faith in a particular website, and website owners could
          experience economic harm in the form of lost business revenues or a devaluation of
          its shares as a result of reputational harm.

       3. Deterring fraud and other related criminal conduct. Fake accounts are routinely
          used to perpetrate various types of fraud or other crimes. Take for instance a large-
          scale scheme to sell vehicles online where the advertised vehicles do not actually
          exist and are never delivered to the victim purchasers. In order to commit this type of
          fraud, the perpetrator of the offense is likely opening multiple accounts on auction
          websites to lure victims. These accounts will often be “fake” in that they do not
          contain legitimate user information on the account, usually in an attempt to frustrate
          law enforcement. An additional example could be a scheme to create a fake account,
          interact with someone through that account, develop a relationship of trust, and then

                                                -3-
       Case 1:16-cv-01368-JDB Document 53-18 Filed 04/22/19 Page 5 of 10



           request money from that person. Websites (and law enforcement) have an interest in
           removing fake accounts before these schemes come to fruition or a person is actually
           defrauded.

           The creation of fake accounts also often occurs in concert with, and in furtherance of,
           other criminal activity. For instance, a systems administrator of a network could
           surreptitiously create numerous fake accounts in advance of being terminated from
           employment, thereby allowing him or her to regain access to the system for illicit
           purposes. Fake accounts could also be used to recruit children for harmful purposes,
           or to send threatening or harassing messages in an anonymous fashion. The
           government interest in allowing websites to prevent fake accounts is particularly
           acute in the context of other criminal activity because many offenses under the CFAA
           can have an impact far beyond any particular computer.

       4. Protecting third-party users. Fake accounts have the potential to make it difficult
          for legitimate users of a website to find authentic accounts, and distorts the user
          experience. As mentioned above, there are often economic harms associated with
          fake accounts, some of which can be suffered by other website users who are worse
          off as a result of the fake accounts or who mistakenly rely on fake accounts.

       5. Protecting the integrity of data, websites, and platforms. Fake accounts dilute the
          integrity of a website, which as mentioned above can result in economic harm to the
          website owner. This dilution can also manipulate trends and results on the platform,
          harming the owner’s to ability understand activity on its network and diminishing the
          experience of legitimate users.

       6. Protecting the public and national interests. Fake accounts can also be used to
          spread and promote misinformation, all while hiding the true identity of the
          person/entity operating the fake account. This misinformation can, for example, be
          used to improperly sway public opinion on matters of national interest, or used to
          create public panic over a fictitious disaster or threat. See, e.g., Report of the Attorney
          General’s Cyber Digital Task Force (July 2, 2018), at 1-15.

SUPPLEMENTAL OBJECTION AND RESPONSE:                           Defendant further objects to this

Interrogatory as speculative and hypothetical. As Defendant noted in its initial response, potential

CFAA enforcement matters are considered on a case-by-case basis with reference to the specific

facts and conduct at issue. The Interrogatory here, however, refers to “academic research” and

“websites or platforms” generally, but does not disclose any specific facts about, inter alia, how

the academic research is being conducted, how the websites or platforms being tested are designed,

or how the research may affect third-parties. Accordingly, given the abstract and generalized

                                                -4-
       Case 1:16-cv-01368-JDB Document 53-18 Filed 04/22/19 Page 6 of 10



nature of Plaintiffs’ Interrogatory, it is not possible for Defendant to describe precisely which

interests are implicated by any particular form of academic research, or any other particular

conduct involving the creation of fictitious user accounts.

       Notwithstanding this objection (and Defendant’s initial objections), and without waiving

such objections, Defendant further responds as follows: All of the above interests are implicated

by Defendant’s ability to enforce the CFAA with respect to violations of ToS prohibiting the

creation of false accounts, including when those false accounts are created as part of academic

research intended to test for potential discrimination by a website or platform.

       Many of the interests discussed above are directly implicated by such ToS violations, as

the effects of such ToS violations are frequently the same regardless of the purpose for which a

fake account is created. For example, when a fake account is created in violation of a website’s

ToS, regardless of whether the fake account is well-intentioned or not—i.e., regardless of whether

it is being used for academic research regarding potential discrimination or some other purpose—

the fake account still undermines private parties’ property rights, and can still create economic

harms, negatively affect third-party users, and undermine the integrity of a website or platform.

       Moreover, all of the above interests are implicated indirectly by Defendant’s ability to

enforce the CFAA with respect to prohibitions on the creation of fake accounts, regardless of the

claimed motivation of the unauthorized person creating the fake accounts. If the First Amendment

were construed to prohibit Defendant from enforcing the CFAA against academic researchers who

violate websites’ ToS restricting the creation of fake accounts (as Plaintiffs suggest), that could

threaten Defendant’s ability to enforce the CFAA against other individuals not performing

academic research but nonetheless engaging in conduct (allegedly) protected by the First

Amendment—e.g., an individual who creates fake accounts for the purpose of manipulating trends



                                                -5-
       Case 1:16-cv-01368-JDB Document 53-18 Filed 04/22/19 Page 7 of 10



on websites in order to promote a particular viewpoint or product over different ones; or an

individual creating fake accounts as part of the initial steps of a scheme to defraud, or a plan to

recruit children for harmful purposes. (Similarly, as discussed above, such a construction of the

First Amendment could also threaten private parties’ ability to enforce their ToS against such

individuals.) Such a construction could also decrease the CFAA’s deterrent value with respect to

individuals who might create fake accounts in violation of websites’ ToS for more directly harmful

purposes. Thus, by preserving Defendant’s ability to enforce the CFAA in all circumstances

covered by the CFAA’s terms, that indirectly re-enforces all of the above interests encompassed

by the CFAA.

       It is true that some of the above interests are implicated every time a website’s ToS are

violated (e.g., undermining private property rights). Additionally, some of the above interests are

implicated any time there is a violation of a website’s ToS prohibiting the creation of fake accounts

(e.g., preventing economic harm, protecting third-party users, and protecting the integrity of

websites and platforms). The fact that some of these interests are implicated generally, however,

does not discount that the interests also apply in the narrower circumstances posed by Plaintiffs’

Interrogatory—i.e., violations of ToS involving the creation of fictitious user accounts as part of

academic research intended to test for potential discrimination by a website or platform. As

discussed above, all of the specified interests are implicated, directly and/or indirectly, by

Defendant’s ability to enforce the CFAA with respect to ToS violations involving the creation of

fake accounts.



Interrogatory No. 7

Describe in full Defendant’s claimed interest in preventing violations of website or platform terms
of service that consist in whole or in part of providing false or misleading information as part of
academic research intended to test for potential discrimination by the website or platform.
                                                -6-
       Case 1:16-cv-01368-JDB Document 53-18 Filed 04/22/19 Page 8 of 10




INITIAL RESPONSE: Defendant hereby incorporates by reference its specific objections and

response to Interrogatory No. 6.

SUPPLEMENTAL OBJECTION AND RESPONSE:                         Defendant hereby incorporates by

reference its supplemental objection and response to Interrogatory No. 6.




Dated: October 17, 2018                         Respectfully Submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                JOHN R. TYLER
                                                Assistant Branch Director




                                                DANIEL SCHWEI
                                                Senior Trial Counsel (N.Y. Bar)
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street NW, Room 12024
                                                Washington, DC 20005
                                                Tel.:   (202) 305-8693
                                                Fax:    (202) 616-8470
                                                Email: daniel.s.schwei@usdoj.gov

                                                Mailing Address:
                                                Post Office Box 883
                                                Washington, D.C. 20044

                                                Courier Address:
                                                1100 L Street NW, Room 12024
                                                Washington, D.C. 20005

                                                Counsel for Defendant




                                               -7-
       Case 1:16-cv-01368-JDB Document 53-18 Filed 04/22/19 Page 9 of 10



                                CERTIFICATE OF SERVICE

       I, Daniel Schwei, hereby certify that on October 17, 2018 I caused the foregoing

Defendant’s Supplemental Objection and Response to Plaintiffs’ Interrogatory Nos. 6 and 7 to be

served by e-mail to Plaintiffs’ counsel, Esha Bhandari and Rachel Goodman, consistent with their

written consent to accept service of discovery documents by electronic mail.



                                                     ____________________________
                                                     Daniel Schwei




                                               -8-
      Case 1:16-cv-01368-JDB Document 53-18 Filed 04/22/19 Page 10 of 10



                                        VERIFICATION

       I, John T. Lynch, Jr., am the Chief of the Computer Crime and Intellectual Property Section

(CCIPS) of the Criminal Division of the United States Department of Justice. I believe, based on

reasonable inquiry that the foregoing supplemental answers to Interrogatory Nos. 6-7 are true and

correct to the best of my knowledge, information, and belief.

       I verify under penalty of perjury that the foregoing is true and correct.



Dated: October 17, 2018                               __________________________
                                                      John T. Lynch, Jr.




                                                -9-
